12/14/2015
                                                                                                 FILED IN
                                                                                          1st COURT OF APPEALS
                                             NOTICE OF APPEALS                                HOUSTON, TEXAS
                                       ASSIGNMENT OF COURT OF APPEALS                     12/16/2015 1:52:31 PM
                                                                                          CHRISTOPHER A. PRINE
TO: FIRST COURT OF APPEALS                                                                         Clerk

FROM: DEPUTY CLERK: DUANE C. GILMORE
      CHRIS DANIEL, DISTRICT CLERK
      HARRIS COUNTY, TEXAS


CASE NO:     2015-26056         COURT:    61ST           TENTATIVE DUE DATE:            1/12/2016
APPEAL TYPE       REGULAR (NO Post Judgment Motions)         CASE STATUS:           DISPOSED (FINAL)
APPELLANT:        DEAN SIERRA, INDIVIDUALLY AND D/B/A ALL STUD'S CONSTRUCTION
APPELLEE:         JASON AND EMILY MEDLEY


EVENT FILE DATE       12/11/2015         NUMBER OF DAYS: 60
EVENT CODES;      BC, C, OA
FILED BY:     NEAL D CANNON JR                   TBN:        3754000
DATE ORDER SIGNED         11/13/2015
COURT ASSIGNED TO:        FIRST COURT OF APPEALS
IMAGE NO:     67873395        VOLUME:                  PAGE:
MOTION FOR NEW TRIAL FILING DATE:          : NONE
NOTES:

                                                    CHRIS DANIEL
                                                    Harris County, District Clerk


                                                    By: /s/DUANE C. GILMORE
                                                           DUANE C. GILMORE, Deputy

BC       NOTICE OF APPEAL FILED
BG       NOTICE OF APPEAL FILED – GOVERNMENT
C        JUDGMENT BEING APPEALED
D-       ACCELERATED APPEAL
OA       NO CLERK’S RECORD REQUEST FILED W/NOTICE OF APPEAL
O        CLERK’S RECORD REQUEST FILED (W/NOTICE OF APPEAL)
NA       AMENDED NOTICE OF APPEAL
Harris County (JWEB) Justice Applications (INT6510)                                                                                                            Page 1 of 1
  JWEB            INT      65.10        CIVIL SYSTEM│CIVIL CASE INTAKE│GENERAL PARTY INQUIRYINT65.10                                   GILMORE, DUANE        DECEMBER 16, 2015




    (13) CONNECTION(S) FOUND.


   CASE NUM:            201526056             PJN:                       TRANS NUM:                     CURRENT COURT:       61      PUB:    Please Select

   CASE TYPE:           DEBT/CONTRACT - DEBT/CONTRACT                            CASE STATUS:       DISPOSED (FINAL)

   STYLE:               SIERRA, DEAN                                             VS                 MEDLEY, JASON


                                                                 **** INACTIVE PARTIES ****

            PJN         PER/CONN         COC         BAR          PERSON NAME                                            PTY STAT        ASSOC. ATTY


                   00006
                     NO - 0001          3PD                     GONZALEZ, RICKY

                   00003 - 0004         3PP     07335250        MEDLEY, EMILY                                                          FOX, MARIA L.

                   00002 - 0004         3PP     07335250        MEDLEY, JASON                                                          FOX, MARIA L.

                   00005 - 0001         3PD     24080004        ANC AC HEATING & ELECTRICAL                                            ALDAPE, BERNARDO III

                   00004 - 0001         3PD     24080004        PEREZ, CESARIO MOJICA (INDIVIDUALLY AND D/B/A ANC AC HEATING
                                                                                                                        ALDAPE,
                                                                                                                             ANDBERNARDO III

                   00003 - 0003         3PP     07335250        MEDLEY, EMILY                                                          FOX, MARIA L.

                   00002 - 0003         3PP     07335250        MEDLEY, JASON                                                          FOX, MARIA L.

                   00003 - 0002         XPL     07335250        MEDLEY, EMILY                                                          FOX, MARIA L.

                   00002 - 0002         XPL     07335250        MEDLEY, JASON                                                          FOX, MARIA L.

                   00001 - 0002         XDF     03754000        SIERRA, DEAN                                                           CANNON, NEAL DURANT JR.

                   00003 - 0001         DEF     07335250        MEDLEY, EMILY                                            D             FOX, MARIA L.

                   00002 - 0001         DEF     07335250        MEDLEY, JASON                                            D             FOX, MARIA L.

                   00001 - 0001         PLT     03754000        SIERRA, DEAN                                             D             CANNON, NEAL DURANT JR.




 Submit Query      1      Total Pages    Submit Query          Submit Query       1             Submit Query   Submit Query       Records Per-Page   20


      ATY INQ                       ACT UPDT                      SERV ISSU               DOCU INQ                CASE SUMM INQ              PTY ADDR

      ATY SUB                       MUL ATY SUB                   ATY W/DRAWL             PTY W/DRAWL


     Harris County Information Technology Center (ITC) Justice Applications




http://civil.jweb.harriscountytx.gov/INT/INT6510.aspx                                                                                                         12/16/2015